MEMORANDUM **
Ramon Astorga Salazar and Maria Astorga, husband and wife and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ orders adopting and affirming an immigration judge’s decision denying their applications for cancellation of removal.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to establish the requisite exceptional and extremely unusual hardship to their United States citizen children. 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir.2005). Petitioners’ contention that the Board erred in failing to take into consideration all of the factors bearing on exceptional and extremely unusual hardship is not a colorable constitutional claim that overcomes the jurisdictional bar to our review of the discretionary hardship decision. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.